DETAILED ACTION
	This is the first office action for US Application 16/316,745 for a Seat Adjustment Assembly and Vehicle With Adjustable Seats.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-30 are objected to because of the following informalities:  Line 18 of claim 1, the word “contacting” should be deleted and replaced with - - contacts - -.  
Line 19 of claim 1, the word - - and - - should be inserted after “the lateral center of the roller,”.
Line 20 of claim 1, the word “defines” should be deleted and replaced with - - define - -.  
Line 11 of claim 14, the word “being” should be deleted and replaced with - - are - -.  
Line 11 of claim 14, the word - - and - - should be inserted after “the lateral center of the roller,”.
Line 12 of claim 14, the word “defining” should be deleted and replaced with - - define - -.
Line 14 of claim 26, the word “being” should be deleted and replaced with - - are - -.

Line 15 of claim 26, the word “defining” should be deleted and replaced with - - define - -.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-30 are allowed (pending correction of the objections noted above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0300064 to Hisamura et al.
US 2018/0072348 to Hisada et al.
	US 2019/0211915 to Davis et al.
	US 2013/0278014 to Takahashi et al.
	US 2019/0210668 to Endrizzi et al.	US 2019/0300071 to St-Pierre et al.
	The above prior art discloses various vehicle seat assemblies.
This application is in condition for allowance except for the following formal matters: 
Correction of the claim objections noted above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632